NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circm't

IN RE TD AMERITRADE, INC.,
Petitioner. 1

Miscellaneous Docket No. 107

On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no.
10-CV-320, Chief Judge David Folsorn.

ON PETITION

ORDER

Upon consideration of TD Ameritrade, Ino.’s with-
drawal of its petition for writ of mandamus,

IT IS ORDERED THATZ

(1) The motion to withdraw the petition for a writ of
mandamus is granted. The petition is dismissed.

(2) Eaoh party shall bear its own costs.

IN RE TD AMERITRADE 2
FOR THE CoURT

JuN 2 1 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Michae1 Hawes, Esq.

Zachariah Spear Harrington, Esq. _

Clerk, United States District Court for the Eastern
District of Texas

s25

F LED
u.s. count irs APPEMS Fon
msrensnnclncurr

_JuN 2 1 szmz
munson
amax